

ALPHAMETRIX MANAGED FUTURES PLATFORMS
 
AMENDED AND RESTATED
 
ADVISORY AGREEMENT
 
Dated as of October 13, 2009
 
__________________________________________
 
among
 
ALPHAMETRIX ASPECT FUND – MT0001
 
ALPHAMETRIX MANAGED FUTURES LLC (ASPECT SERIES)
 
ALPHAMETRIX MANAGED FUTURES II LLC (ASPECT CS SERIES)
 
ALPHAMETRIX, LLC
 
and
 
ASPECT CAPITAL LIMITED
 
__________________________________________
 

 
 

--------------------------------------------------------------------------------

 

ALPHAMETRIX MANAGED FUTURES PLATFORMS
 
AMENDED AND RESTATED ADVISORY AGREEMENT
 
__________________________________________
 
TABLE OF CONTENTS
 


 
Section                                                                                                                                              Page
 
1.
Duties of the Trading Advisor
2
2.
Standard of Liability; Indemnification
4
3.
Limits on Claims
5
4.
Trading Advisor’s Closing Obligations
6
5.
Independent Contractor Status
7
6.
Confidentiality
7
7.
Clearing Broker; Executing Broker
8
8.
Brokerage Confirmations and Reports
8
9.
Fees
8
10.
Term and Termination; Removal of the Sponsor
9
11.
Liquidation of Positions
10
12.
Other Accounts of the Trading Advisor; Exclusivity
11
13.
Speculative Position Limits
12
14.
Redemptions, Exchanges, Distributions, Subscriptions
12
15.
The Trading Advisor’s Representations and Warranties
12
16.
The Sponsor’s Representations and Warranties
14
17.
Assignment
16
18.
Successors
17
19.
Amendment or Modification or Waiver; Amendment and Restatement
17
20.
Notices
17
21.
Governing Law
18
22.
Survival
18
23.
Disclosure Document Modifications
18
24.
Promotional Literature
18
25.
No Waiver
19
26.
No Liability of Members
19
27.
Third-Party Beneficiaries
19
28.
Headings
19
29.
Complete Agreement
19
30.
Counterparts
19
31.
Miscellaneous
19


_______________
 


Appendix A — Fee Schedule
A-11
Appendix B — Trading Policies
B-11
Appendix C — List of Futures Interests
C-11
Appendix D — Determination of Net Asset Value
D-11


 
 

--------------------------------------------------------------------------------

 

ALPHAMETRIX MANAGED FUTURES PLATFORMS
 
AMENDED AND RESTATED ADVISORY AGREEMENT
 
__________________________________________
 
This Amended and Restated Advisory Agreement (the “Agreement”), made as of this
13th day of October, 2009, among ALPHAMETRIX ASPECT FUND – MT0001, a Cayman
Islands company (the “Trading Fund”), ALPHAMETRIX MANAGED FUTURES LLC (ASPECT
SERIES), a series of AlphaMetrix Managed Futures LLC, a Delaware limited
liability company, ALPHAMETRIX MANAGED FUTURES II LLC (ASPECT CS SERIES), a
series of AlphaMetrix Managed Futures II LLC, a Delaware limited liability
company, ALPHAMETRIX, LLC, a Delaware limited liability company (the “Sponsor”)
and ASPECT CAPITAL LIMITED (the “Trading Advisor”), a limited liability company
registered in England and Wales;
 
WHEREAS, the Trading Fund, the Sponsor and the Trading Advisor entered into an
advisory agreement dated as of November 1, 2008 (the “Original Agreement”) with
respect to the direction of investment and reinvestment of the Trading Fund’s
assets by the Trading Advisor upon the terms and conditions set forth therein;
 
WHEREAS, the parties hereto wish to amend and restate in its entirety the
Original Agreement (and the appendices attached thereto) to make certain changes
desired by the parties;
 
WHEREAS, the Trading Fund has been organized to trade, buy, sell or otherwise
acquire, hold or dispose of forward contracts (including, for the avoidance of
doubt, London Metal Exchange and foreign exchange forwards), futures contracts
for commodities, financial instruments and currencies, rights pertaining thereto
and options thereon or on physical commodities (collectively, “Futures
Interests”) and engage in all activities incident thereto;
 
WHEREAS, ALPHAMETRIX MANAGED FUTURES LLC (ASPECT SERIES), a series of a Delaware
limited liability company (the “Aspect Series”) previously invested
substantially all of the proceeds of the sale of its units of limited liability
company interest (“Aspect Series Units”) in ALPHAMETRIX MANAGED FUTURES (ASPECT)
LLC, a Delaware limited liability company (the “Intermediate Fund”), which in
turn invested substantially all of the proceeds it received from the Aspect
Series in the Trading Fund;
 
WHEREAS, as of August 31, 2009 the Intermediate Fund was dissolved and as of
such date the Aspect Series invests substantially all of the proceeds of the
Aspect Series Units in the Trading Fund;
 
WHEREAS, ALPHAMETRIX MANAGED FUTURES II LLC (ASPECT CS SERIES), a series of a
Delaware limited liability company (the “Aspect CS Series” and together with the
Aspect Series, each a “Series”) will invest substantially all of the proceeds of
the sale of its units of limited liability company interest (together with the
Aspect Series Units, “Units”) in the Trading Fund;
 
WHEREAS, the Aspect Series is a “protected cell” of AlphaMetrix Managed Futures
LLC, a series limited liability company established under the law of the State
of Delaware (the “Original  Platform”);
 
WHEREAS, the Aspect CS Series is a “protected cell” of AlphaMetrix Managed
Futures II LLC, a series limited liability company established under the law of
the State of Delaware (together with the Original Platform, the “Platforms”);
 
 
 
1

--------------------------------------------------------------------------------


 
WHEREAS, the Sponsor will act as sponsor of the Trading Fund;
 
WHEREAS, the Sponsor has selected the Trading Advisor to have authority over the
Trading Fund’s trading of Futures Interests;
 
WHEREAS, the Trading Advisor is willing to manage the Trading Fund’s Futures
Interest trading;
 
WHEREAS, the Trading Fund’s trading of Futures Interests is described in the
Platforms’ Confidential Disclosure Documents, as supplemented and amended from
time to time (collectively, the “Memorandum”), which will be filed with the
National Futures Association (the “NFA”) pursuant to the Commodity Exchange Act,
as amended (the “CEA”), the commodity pool operator and commodity trading
advisor regulations promulgated under the CEA (the “Commodity Regulations”) by
the Commodity Futures Trading Commission (“CFTC”), and NFA rules promulgated
under the CEA (the “NFA Rules”);
 
WHEREAS, the Sponsor may in the future form commodity pools that will, or cause
existing pools to, invest the proceeds of their sale of shares, units or other
equity interests (such shares, units or interests, collectively with the Units,
“Equity Interests”) directly or indirectly in the Trading Fund; and
 
WHEREAS, the Trading Advisor’s current Disclosure Document delivered to the
Sponsor (the “Disclosure Document”) has been filed with the NFA pursuant to the
CEA.
 
NOW, THEREFORE, the parties hereto do hereby agree as follows, for good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and in entering into this Agreement the parties intend to be
legally bound:
 
1.   Duties of the Trading Advisor.
 
(a) (i)           The Sponsor shall appoint the Trading Advisor to have
discretionary authority and responsibility for independently directing the
Futures Interest trading pursuant to the trading program and strategy agreed
upon by the Sponsor and the Trading Advisor and disclosed in the Memorandum (the
“Program”), as the same may be modified from time to time by the Trading Advisor
as a result of its ongoing commitment to research and development.  Any such
change will not be deemed to constitute a material change to the Investment
Objective or Investment Policy (each term as defined in the Disclosure Document)
and may be made without prior notification to the Sponsor.  However, any
material change to the Investment Objective or Investment Policy (each term as
defined in the Disclosure Document) (such change to be determined as material in
the Trading Advisor’s reasonable discretion) will only be made upon giving the
Sponsor at least twenty Business Days’ prior written notice (a “Business Day”
means any day on which banks in New York City are not required or authorized to
close).  The Trading Advisor may, on behalf of the Trading Fund and subject to
Section 1(a)(iii) and Section 7, execute transactions in Futures Interests on
either a principal or an agency basis, with or through such clearing brokers as
approved by the Sponsor and executing brokers selected by the Trading Advisor,
provided that the Trading Fund shall be a party to all “give-up” agreements,
from time to time.  This limited authority granted to the Trading Advisor is a
continuing power and shall continue in effect with respect to the Trading
Advisor until terminated hereunder.
 
(ii)           In the event the Trading Advisor proposes to make any material
changes to the Program, the Trading Advisor will so inform the Sponsor and will
not make any such change — with respect to the Trading Fund, not the Trading
Advisor’s other accounts — to which the Sponsor objects (in which case
 
 
 
-2-

--------------------------------------------------------------------------------


 
 
the Trading Advisor will be free to terminate this Agreement pursuant to Section
10).  “Material changes” for such purposes shall not include simply adding or
removing a Futures Interest to or from the group of Futures Interests traded on
behalf of the Trading Fund (subject to Sections 1(b) and 1(c)).
 
(iii)           The management and operation of the Trading Fund and the
determination of its policies shall be vested exclusively in the Sponsor by the
Board of Directors of the Trading Fund.  The Sponsor shall have the authority
and power on behalf and in the name of the Trading Fund to carry out any and all
of the objectives and purposes of the Trading Fund set forth in the Trading
Fund’s Articles of Association and Trading Management Agreement, and to perform
all acts and enter into and perform all contracts and other undertakings which
the Sponsor may deem necessary or advisable in connection with such objectives
and purposes or incidental thereto; provided that the Trading Advisor shall at
all times have discretionary authority and responsibility for independently
directing the Futures Interest trading pursuant to Section 1(a)(i).  For the
avoidance of doubt, notwithstanding the fact that the Trading Advisor is not
authorized to enter into any agreements or undertakings on behalf of the Trading
Fund and may trade Futures Interests for the Trading Fund only pursuant to the
Program, it may enter into such give-up agreements with the executing brokers as
the Trading Advisor considers necessary or appropriate in its reasonable
discretion;  provided, however, that the Trading Fund shall be a signatory to
such give-up agreements, unless the Sponsor and the Trading Advisor otherwise
mutually agree.
 
(iv)           All actions and determinations to be made by the Sponsor
hereunder shall, unless otherwise expressly provided, be made in the Sponsor’s
sole and absolute discretion.
 
(b)   The Trading Advisor is aware that certain futures and options on futures —
generally certain stock index futures and options (for the avoidance of doubt,
including, but not limited to, all non-CFTC-approved contracts) — may not be
traded on behalf of United States persons and agrees not to trade such Futures
Interests for the account of the Trading Fund.
 
(c)   The Trading Advisor agrees to the terms set forth in “Appendix B — Trading
Policies.”
 
(d)   Subject to adequate assurances of confidentiality, the Trading Advisor
agrees that it will discuss with the Sponsor upon request any trading methods,
programs, systems or strategies used by it for trading customer accounts which
differ from the Program, provided, that nothing contained in this Agreement
shall require the Trading Advisor to disclose with respect to such accounts that
it deems to be proprietary or confidential information.
 
(e)   The Trading Advisor agrees to provide the Sponsor with such information
concerning the Trading Advisor as the Sponsor may reasonably request (other than
the identity of the Trading Advisor’s other customers or proprietary or
confidential information concerning the Program and/or details of any other
trading methods, programs, systems or strategies used by it for trading other
customers’ accounts, except as may be required under Section 12(d) or (e)),
subject to receipt of adequate assurances of confidentiality, including, but not
limited to, information regarding any actual or prospective change in control,
key personnel, the Program or financial condition, provided, that nothing
contained in this Agreement shall require the Trading Advisor to disclose with
respect to itself what it deems to be proprietary or confidential information.
 
(f)   During the term of this Agreement, the Trading Advisor agrees to provide
the Sponsor with updated information related to the Program’s performance
results (which information shall be kept confidential as provided in Section
(e)) within a reasonable period of time after the end of each month or at other
times as may be agreed from time to time between the Trading Advisor and the
Sponsor.
 
 
 
-3-

--------------------------------------------------------------------------------


(g)   The Trading Advisor shall be responsible for promptly reviewing all oral
and written confirmations it receives to determine that the trades made for the
Trading Fund were made in accordance with the Trading Advisor’s
instructions.  If the Trading Advisor determines that an error was made in
connection with a trade or that a trade was made other than in accordance with
the Trading Advisor’s instructions, the Trading Advisor shall promptly notify
the Sponsor of this fact where such error is not corrected within three Business
Days of the Trading Advisor’s making such determination, and shall consult with
the Sponsor with regard to the best course of action for the Trading Fund.  All
risks relating to transactions ordered by the Trading Advisor on behalf of the
Trading Fund (including any trading or system error that has occurred in good
faith) shall be borne by the Trading Fund as principal and, accordingly, all
gains or losses accruing shall belong to or be borne by the Trading Fund;
provided that, if a trading error resulting in losses is due to an action or
omission of the Trading Advisor not meeting the applicable standard of conduct
set forth in Section 2(a), such loss shall be borne by the Trading Advisor.
 
(h)   The Sponsor and the Trading Fund agree that the Trading Advisor shall be
the sole trading advisor to the Trading Fund absent the Trading Advisor’s prior
written consent.
 
2.   Standard of Liability; Indemnification.
 
(a)   The Trading Advisor and its affiliates and each of their officers,
employees, directors, shareholders and controlling persons (the “Trading Advisor
Parties”) shall have no liability to the Sponsor, the Aspect Series, the Aspect
CS Series, any other entity that now or in the future invests in the Trading
Fund, the Trading Fund or to any owners of Equity Interests (the “Members”), and
shall be indemnified by the Trading Fund against any loss, liability, claim,
damage or expense (including the reasonable cost of investigating or defending
any alleged loss, liability, claim, damage or expense and reasonable counsel
fees incurred in connection therewith) (“Losses”), for conduct undertaken as a
trading advisor to the Trading Fund or otherwise relating to any action or
omission of the Trading Advisor Parties (or alleged action or omission) in
connection with this Agreement; provided that, such action or omission (or
alleged action or omission) does not constitute gross negligence, willful
misconduct or breach of this Agreement or any fiduciary duty owed by the Trading
Advisor to the Trading Fund and was done in a manner reasonably believed to be
in, or not opposed to, the best interests of the Trading Fund.  The indemnity
provision contained in this Section 2(a) shall not increase the liability of
each of the Aspect Series and the Aspect CS Series beyond the amount of its
capital and profits (exclusive of distributions or other returns of capital,
including redemptions), if any, in the Trading Fund.
 
(b)   In the event the Sponsor, the Aspect Series, the Aspect CS Series, any
other entity that now or in the future invests in the Trading Fund, or the
Trading Fund or their respective principals, affiliates, officers, employees and
controlling persons (collectively, the “Sponsor Parties”) is made a party to any
threatened, pending or completed action, arbitration, claim, demand, dispute,
lawsuit or other proceeding (each a, “Proceeding”) or otherwise incurs any
Losses as a result of, or in connection with, the activities or claimed
activities of any Trading Advisor Party unrelated to the Trading Fund’s
business, the Trading Advisor shall indemnify, defend and hold harmless such
Sponsor Parties against any direct Losses incurred in connection therewith,
except in circumstances where such Proceeding arises either solely or partly as
a result of the gross negligence, willful misconduct or breach of this Agreement
or any fiduciary obligation owed by the relevant Sponsor Parties.
 
(c)   The Trading Advisor Parties shall not be liable to the Sponsor Parties (to
the extent permitted by any applicable laws, statutes, rules, regulations or
orders and so far as not inconsistent with the provisions of this Agreement)
including but not limited to any liability arising from the act or omission of
any Clearing Broker (as defined in Section 7), Executing Broker (as defined in
Section 7) or other counterparty, except that the Trading Advisor Parties shall
be liable to the Sponsor Parties for acts
 
 
 
-4-

--------------------------------------------------------------------------------


by the Trading Advisor Parties with respect to the provision of services
hereunder which constitute gross negligence, willful misconduct or breach of
this Agreement by a Trading Advisor Party.
 
(d) (i)           Promptly after receipt by any of the indemnified parties under
this Agreement of notice of any Proceeding, the party or parties seeking
indemnification (the “Indemnitee”) shall notify the party from which
indemnification is sought (the “Indemnitor”) in writing of the commencement
thereof if a claim with respect thereof is to be made under this
Agreement.  Failure to notify an Indemnitor on a timely basis shall only qualify
the right to indemnity hereunder to the extent that such failure is prejudicial
to the Indemnitor.
 
(ii)           The Indemnitor shall be entitled to participate in the defense of
any such Proceeding and to assume the defense thereof with the assistance of
counsel reasonably satisfactory to the Indemnitee(s).  In any such Proceeding,
the Indemnitee(s) shall have the right to retain its or their own counsel, but
the fees and expenses of such counsel shall be at such Indemnitee’s own expense
unless (A) otherwise agreed by the Indemnitor and such Indemnitee or (B) the
named parties to any such Proceeding (including any impleaded parties) include
both the Indemnitor and the Indemnitee(s), and representation of the foregoing
parties by the same counsel would be inappropriate due to actual or potential
differing interests between them or the existence of different or additional
defenses (it being understood, however, that the Indemnitor shall not be liable
for legal fees or other expenses of more than one separate firm of attorneys for
all such Indemnitee(s), which firm shall be designated in writing by such
Indemnitees and be reasonably acceptable to the Indemnitor).  The Indemnitee(s)
shall cooperate with the Indemnitor in connection with any such Proceeding and,
subject to the Indemnitor’s ongoing obligation of confidentiality with regard to
such information, shall make all personnel, books and records relevant to the
Proceeding available to the Indemnitor and grant such authorizations or powers
of attorney to the agents, representatives and counsel of the Indemnitor as the
Indemnitor may reasonably consider desirable in connection with the defense of
any such Proceeding.
 
(e)   None of the indemnifications contained in this Section 2 shall be
applicable with respect to default judgments, confessions of judgment or
settlements entered into by the party or parties claiming indemnification
without the prior written consent, which shall not be unreasonably withheld, of
the party obligated to indemnify such party.
 
(f)   The Sponsor may not redeem or otherwise distribute or withdraw assets from
the Trading Fund for the purpose of eliminating or reducing assets available to
satisfy a claim for indemnification of the Trading Advisor pursuant to this
Agreement.  For the avoidance of doubt, the preceding sentence shall not be
construed as restricting the right of the Sponsor to make redemptions from the
Trading Fund for the purpose of satisfying redemption or withdrawal requests of
holders of Equity Interests.
 
(g)   The provisions of this Section 2 shall survive the termination of this
Agreement.
 
3.   Limits on Claims.
 
(a)   The Trading Advisor agrees that it will not take any of the following
actions against the Aspect Series, Aspect CS Series or the Platforms: (i) seek a
decree or order by a court having jurisdiction in the premises (A) for relief in
respect of the Aspect Series, Aspect CS Series or the Platforms in an
involuntary case or proceeding under the Federal Bankruptcy Code or any other
federal or state bankruptcy, insolvency, reorganization, rehabilitation,
liquidation or similar law or (B) adjudging the Aspect Series, Aspect CS Series
or the Platforms bankrupt or insolvent, or seeking reorganization,
rehabilitation, liquidation, arrangement, adjustment or composition of or in
respect of the Aspect Series, Aspect CS Series or the Platforms under the
Federal Bankruptcy Code or any other applicable federal or state law, or
appointing a custodian, receiver, liquidator, assignee, trustee, sequestrator
(or other similar
 
 
 
-5-

--------------------------------------------------------------------------------


 
official) of the Aspect Series, Aspect CS Series or the Platforms or of any
substantial part of any of their properties, or ordering the winding up or
liquidation of any of their affairs; (ii) seek a petition for relief,
reorganization or to take advantage of any law referred to in the preceding
clause; or (iii) file an involuntary petition for bankruptcy (collectively,
“Bankruptcy or Insolvency Action”).
 
(b)   In addition, the Trading Advisor agrees that for any obligations due and
owing to it by the Trading Fund, the Trading Advisor will look solely and
exclusively to the assets of the Trading Fund to satisfy its claims and will not
seek to attach or otherwise assert a claim against the assets of the Aspect
Series, the Aspect CS Series, the Platforms, the Sponsor or any of their
affiliates, whether there is a Bankruptcy or Insolvency Action taken or
otherwise, except that the Aspect Series and the Trading Fund agree to be held
jointly and severally liable for any Management Fees or Performance Fees due on
the Aspect Series’ interest in the Trading Fund, and the Trading Fund and the
Aspect CS Series agree to be held jointly and severally liable for any
Management Fees or Performance Fees due on the Aspect CS Series’ interest in the
Trading Fund.  For the avoidance of doubt, the Aspect CS Series and the Aspect
Series shall in no way be liable for Management Fees or Performance Fees due on
the each other’s interests in the Trading Fund.  The parties agree that this
provision will survive the termination of this Agreement, whether terminated in
a Bankruptcy or Insolvency Action or otherwise.
 
(c)   This Agreement has been made and executed by and on behalf of the Trading
Fund and the Sponsor, and the obligations of the Trading Fund and/or the Sponsor
set forth herein are not binding upon any of the Members of the Aspect CS Series
or the Aspect Series individually but are binding only upon the assets and
property of the Trading Fund and no resort shall be had to the Members’ personal
property for the satisfaction of any obligation or claim hereunder.  In
addition, no resort shall be had to the assets of the Aspect CS Series or the
Aspect Series, except with regard to Management Fees and Performance Fees as
described in Section 3(b), for the satisfaction of any obligation or claim
hereunder. Subject to Appendix A, for the avoidance of doubt, the parties hereto
acknowledge and agree that the Platforms are organized in series pursuant to
Section 18-215(b) of the Delaware Limited Liability Company Act.  As such, the
debts, liabilities, obligations and expenses incurred, contracted for or
otherwise existing with respect to each Series shall be enforceable against the
assets of such Series only, and not against the assets of the Platforms
generally or the assets of any other Series.
 
4.   Trading Advisor’s Closing Obligations.
 
If requested by the Sponsor, on or prior to each closing date during the
continuous offering of the Aspect Series (each a “Closing Date”), the Trading
Advisor shall deliver or cause to be delivered, at the expense of the Trading
Advisor, to the Selling Agents (as defined in the Memorandum, “Selling Agents”),
the Aspect Series, the Trading Fund and the Sponsor, the reports, certificates
and documents described below addressed to them and, except as may be set forth
below, dated as of the Closing Date.
 
(a)   a report from the Trading Advisor which shall present, for the period from
the date after the last day covered by the Trading Advisor’s performance
information as set forth in the Part Two:  Series Information of the Memorandum
to the latest practicable month–end before the Closing Date, figures which shall
show the actual past performance of the Program (or, if such actual past
performance information is unavailable, then the estimated past performance) for
such period as well as any pro forma performance information for such period
reasonably requested by the Sponsor, and which shall certify that, to the best
of its knowledge, such figures are complete and accurate in all material
respects;
 
(b)   a certificate of the Trading Advisor in the form proposed prior to the
Closing Date by counsel to the Sponsor, with such changes in such form as are
proposed by the Trading Advisor or its counsel and are acceptable to the Sponsor
and its counsel so as to make such form mutually acceptable to the Sponsor, the
Trading Advisor and their respective counsel, to the effect that:
 
 
 
-6-

--------------------------------------------------------------------------------


 
(1)   the representations and warranties of the Trading Advisor contained in
this Agreement are true and correct in all material respects on the date of the
certificate as though made on such date;
 
(2)   nothing has come to the Trading Advisor’s attention which would cause the
Trading Advisor to believe that, at any time from: (A) the time the forms
required to register the Units under the Securities Exchange Act of 1934, as
amended (such forms, collectively, the “Form 10”), initially became effective to
(B) the Closing Date, the Form 10, as amended from time to time, or the
Memorandum, as supplemented or amended from time to time, with respect to the
Trading Advisor Parties, or with respect to the Program or performance
information, contained an untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances in which they were made, not
misleading; and
 
(3)   the Trading Advisor has performed all covenants and agreements herein
contained to be performed on its part at or prior to the Closing Date.
 
5.   Independent Contractor Status.
 
The Trading Advisor shall for all purposes herein be deemed to be an independent
contractor with respect to the Sponsor and the Trading Fund, and shall, unless
otherwise expressly authorized, have no authority to act for or to represent the
Trading Fund, the Sponsor, any other commodity trading advisor of the Platforms
or the Selling Agents in any way or otherwise be deemed to be a general agent,
joint venturer or partner of the Trading Fund, the Sponsor, any other commodity
trading advisor of the Platforms or the Selling Agents, or in any way be
responsible for the acts or omissions of the Trading Fund, the Sponsor, any
other commodity trading advisor of the Platforms or the Selling Agents as long
as it is acting independently of such persons.
 
6.   Confidentiality.
 
The Sponsor acknowledges that the Program is the confidential property of the
Trading Advisor.  Nothing in this Agreement shall require the Trading Advisor to
disclose the confidential or proprietary details of the Program and/or the
Trading Advisor’s trading programs generally, its systems, methodologies,
trading techniques, research, strategies, models and other commercial
information, except only to the extent that such disclosure may be legally
compelled under applicable law or may be required under Section 12(d) or
(e).  The Sponsor further agrees that it will keep confidential and will not
disclose to any third party (including any Members) or to its own employees
other than on a “need to know” basis the Trading Advisor’s trading advice to the
Trading Fund, except as, and to the extent that, it may be determined by the
Sponsor to be expressly required by: (i) any law or statute; (ii) governmental,
regulatory or self-regulatory agency or organization, rule, regulation or order;
(iii) the request of any governmental, regulatory or self-regulatory agency or
organization; (iv) valid legal process; or (v) as otherwise authorized by the
Trading Advisor from time to time.  The Trading Fund and the Sponsor further
agree that they shall not copy, disclose, misuse, misappropriate or reverse
engineer or otherwise appropriate or make use of in any manner the investment
and trading strategies, systems, algorithms, models, techniques, methods,
policies, programs and analyses previously, currently or hereafter used by the
Trading Advisor in the conduct of its business including all data, details,
components, specifications, codes, formulae, know-how (technical or otherwise),
electronic data processing systems, computer software programs and computer
hardware systems relating to the foregoing, and all embodiments, articulations,
applications, expressions and reproductions of any of the foregoing including,
without limitation, documents, notes, print-outs, work papers, charts,
diskettes, tapes and manuals.  For the avoidance of doubt, all performance
information relating to the Program, the Trading Fund, the Aspect
 
 
 
-7-

--------------------------------------------------------------------------------


 
Series and the Aspect CS Series that is provided on an intra-month basis, and
all exposure reports, shall be deemed confidential information and not
distributed to Members or any other party, except as otherwise indicated in
clauses (i) through (v) above.
 
7.   Clearing Broker; Executing Broker.
 
(a)   All Futures Interest trades, including foreign exchange trades, for the
accounts of the Trading Fund shall be cleared through such commodity clearing
broker or brokers as the Sponsor directs.  The Trading Fund will clear Futures
Interest trades through Credit Suisse Securities (USA) LLC (“Credit Suisse
Securities” or the “Clearing Broker”).
 
(b)   All foreign exchange trades for the accounts of the Trading Fund shall be
executed through such commodity broker or brokers and banks (or other forward
dealers) as the Trading Advisor may consider necessary or appropriate in its
reasonable discretion and which are pre-approved by the Sponsor, which approval
shall not be unreasonably withheld.
 
(c)   All Futures Interest trades, other than foreign exchange trades, for the
accounts of the Trading Fund shall be executed through such commodity broker or
brokers and banks (the “Executing Brokers”) as the Trading Advisor may consider
necessary or appropriate in its reasonable discretion if such broker(s) agree to
“give up” all transactions to the Clearing Broker for clearance subject to
Section 1(a)(iii).  If the Trading Fund is not a signatory to the resulting
give-up agreements pursuant to Section 1(a)(iii), the Trading Advisor shall
notify the Sponsor and the Trading Fund from time to time in writing of the
Executing Brokers selected by the Trading Advisor.
 
 (d)           The Sponsor has retained UBS Financial Services Inc. as a selling
agent for the Aspect Series and will retain Credit Suisse Securities as a
selling agent for the Aspect CS Series; provided however that the Sponsor shall
obtain the Trading Advisor’s prior written consent prior to appointing any other
selling agents for the Aspect Series or the Aspect CS Series.
 
8.   Brokerage Confirmations and Reports.
 
The Sponsor will instruct the Clearing Broker to furnish the Trading Advisor
with copies of all trade confirmations, daily equity runs and monthly trading
statements relating to the Trading Fund.  The Trading Advisor will maintain
records and will monitor all open positions relating thereto; provided, however,
that the Trading Advisor shall not be responsible for any errors by the Clearing
Broker or any other brokers appointed pursuant to Section 7 as long as the
Trading Advisor’s actions or omissions, if any, relating to such error are
consistent with the standard set forth in Section 2(a).  The Sponsor will also
furnish the Trading Advisor with a copy of the form of all reports, including
but not limited to, monthly, quarterly and annual reports, sent to the Members,
and copies of all reports filed with the Securities and Exchange Commission, the
CFTC or the NFA.  The Trading Advisor shall, at the Sponsor’s request, make a
good faith effort to provide the Sponsor with copies of all trade confirmations,
daily equity runs, monthly trading reports or other reports sent to the Trading
Advisor by the Clearing Broker regarding the Trading Fund, provided that such
confirmations and reports are actually in the Trading Advisor’s possession or
control, as the Sponsor deems appropriate and in circumstances where the Sponsor
cannot obtain copies of these confirmations and reports on its own behalf.  Upon
request, the Sponsor will provide the Trading Advisor with accurate information
with respect to the Trading Fund.
 
9.   Fees.
 
(a)   In consideration of and in compensation for the performance of the Trading
Advisor’s services under this Agreement, the Trading Advisor shall receive from
the Trading Fund a management
 
 
 
-8-

--------------------------------------------------------------------------------


 
 fee (the “Management Fee”) and a performance fee (the “Performance Fee”) as set
forth in the “Appendix A — Fee Schedule” hereto.
 
(b)   Management Fees and Performance Fees (including, if applicable, any United
Kingdom value added tax or any analogous taxation thereon) shall be paid within
twenty Business Days following the end of the period for which they are payable,
unless the Sponsor is unable to value a material portion of the Trading Fund’s
positions, in which case the Management Fees and Performance Fees will be paid
as soon as reasonably possible after such positions have been valued.  For the
avoidance of doubt, all fees and expenses payable under this Agreement shall be
stated exclusive of any United Kingdom value added tax or any analogous taxation
payable or chargeable thereon and, if applicable, the Trading Fund shall pay to
the Trading Advisor an amount equal to any United Kingdom value added tax or any
analogous taxation so chargeable against production by the Trading Advisor of an
appropriate tax invoice addressed to the Trading Fund.  If a Performance Fee
shall have been paid by the Trading Fund to the Trading Advisor in respect of
any calendar quarter and the Trading Advisor shall incur subsequent losses in
trading on behalf of the Trading Fund, the Trading Advisor shall nevertheless be
entitled to retain amounts previously paid to it in respect of New Net Trading
Profits (as defined in Appendix A).
 
(c)   The Trading Advisor will be provided by the Sponsor with the data used by
the Sponsor to compute the foregoing fees within twenty Business Days of the end
of the relevant period.
 
(d)   For purposes of allocating fees hereunder, the Trading Fund shall issue a
separate series of shares with respect to, or otherwise separately account for,
the Aspect Series, the Aspect CS Series, and any series of the AlphaMosaic
Platform.  Additional series may be issued to new investors with the prior
written consent of the Trading Advisor.
 
10.   Term and Termination; Removal of the Sponsor.
 
(a)   This Agreement shall commence on the date hereof and, unless sooner
terminated pursuant to sections (b), (c), (e) or (f) of this Section 10, shall
continue in effect until the close of business on March 31, 2010 (the “Initial
Term”).  After the expiration of the Initial Term, unless sooner terminated,
this Agreement shall be renewed automatically on the same terms and conditions
set forth herein for successive additional one-year terms, each of which shall
commence on the first day of the month subsequent to the conclusion of the
then-current term.  Notice of any such termination shall require thirty (30)
days’ prior written notice.
 
(b)   This Agreement may be terminated at any time at the election of the
Sponsor in its sole discretion upon at least one Business Day’s prior written
notice to the Trading Advisor.  The Sponsor will use its reasonable best efforts
to cause any termination to occur as of a month-end.
 
(c)   The Trading Advisor shall have the right to terminate this Agreement at
any time upon ten (10) days’ written notice to the Trading Fund and the Sponsor
in the event (i) of the receipt by the Trading Advisor of an opinion of
independent counsel satisfactory to the Trading Advisor and the Trading Fund
that by reason of the Trading Advisor’s activities with respect to the Trading
Fund, it is required to register as an investment adviser under the Investment
Advisers Act of 1940, as amended, or under the laws of any state and it is not
so registered; (ii) that the registration of the Sponsor as a commodity pool
operator under the CEA, or its NFA membership in such capacity, is revoked,
suspended, terminated or not renewed; (iii) the Sponsor imposes additional
trading limitation(s) pursuant to Section 1 of this Agreement which the Trading
Advisor does not agree to follow in its management of the Trading Fund, or the
Sponsor overrides trading instructions of the Trading Advisor or does not
consent to a material change to the Program requested by the Trading Advisor;
(iv) the Sponsor elects (pursuant to Section 1 of this Agreement) to have the
Trading Advisor use a different program in the
 
 
 
 
-9-

--------------------------------------------------------------------------------


 
Trading Advisor’s management of the Trading Fund’s assets from that which the
Trading Advisor is then using to manage such assets and the Trading Advisor
objects to using such different program; (v) there is an unauthorized assignment
of this Agreement by the Trading Fund or the Sponsor; (vi) there is a material
breach of this Agreement by the Trading Fund and/or the Sponsor after giving
written notice to the Sponsor which identifies such breach and such material
breach has not been cured within ten Business Days following receipt of such
notice by the Sponsor; or (vii) other good cause is shown and the written
consent of the Sponsor is obtained (which shall not be unreasonably withheld or
delayed).  In the event that the Trading Advisor terminates the Agreement in
accordance with this clause 10(c), the Trading Advisor shall use reasonable
endeavours to liquidate the assets of the Account in an orderly and mutually
agreed upon fashion given the market conditions at the time and the nature of
the positions held in the Account with due regard for the best interests of the
Trading Fund.
 
(d)   Notwithstanding any other provisions to the contrary, the Trading Advisor
or the Trading Fund may terminate this Agreement upon thirty (30) days’ prior
written notice.  In the event that the Trading Advisor terminates the Agreement
in accordance with this clause 10(d), the Trading Advisor shall use reasonable
endeavours to liquidate the assets of the Account in an orderly and mutually
agreed upon fashion given the market conditions at the time and the nature of
the positions held in the Account with due regard for the best interests of the
Trading Fund.
 
(e)   In the event that this Agreement is terminated pursuant to this Section 10
the Trading Advisor shall be entitled to, and the Trading Fund shall pay, the
Management Fee and the Performance Fee, if any, which shall be computed (i) with
respect to the Management Fee, on a pro rata basis, based upon the portion of
the month for which the Trading Advisor had such assets under management, and
(ii) with respect to the Performance Fee, if any, as if the effective date of
termination was the last day of the then current calendar quarter.  The rights
of the Trading Advisor to fees earned through the earlier to occur of the date
of expiration or termination shall survive this Agreement until satisfied.
 
(f)   This Agreement shall terminate:
 
 
(1)           immediately if the performance of this Agreement shall become
illegal under the laws of England; or
 
(2)           immediately if the Trading Advisor ceases to hold the appropriate
authorization under Part IV of the United Kingdom’s Financial Services and
Markets Act 2000 enabling the Trading Advisor to carry out its duties under this
Agreement; or
 
(3)           immediately in the event that the Trading Advisor, the Sponsor or
the Trading Fund has become insolvent, a valid and binding petition is presented
for the winding up of any of them (other than a voluntary liquidation for the
purpose of reconstruction or amalgamation forthwith to be carried into effect)
or seeks to enter into a formal arrangement with its creditors.


(g)   Notwithstanding anything to the contrary (implied or explicit) in this
Agreement, a majority by the Units of the Aspect Series or the Aspect CS Series
can vote (in a meeting or by written consent) to remove the Sponsor with respect
to the Aspect Series or the Aspect CS Series, respectively, and replace the
Sponsor with a third party of their choice.  If the Sponsor is so removed for
both the Aspect Series and the Aspect CS Series, this Agreement, the Aspect
Series, the Aspect CS Series and the Trading Fund shall be terminated.
 
 
 
-10-

--------------------------------------------------------------------------------


 
 
11.   Liquidation of Positions.
 
The Trading Advisor agrees to liquidate open positions in the amount that the
Sponsor informs the Trading Advisor, in writing via facsimile or email, that the
Sponsor considers necessary or advisable to liquidate in order to (i) effect any
termination or reallocation pursuant to this Agreement, (ii) fund its pro rata
share of any redemption, exchange, distribution or Trading Fund expense or (iii)
comply with any other provision herein.  The Sponsor shall not, however, have
authority to instruct the Trading Advisor as to which specific open positions to
liquidate, except as otherwise provided herein.  The Sponsor shall provide the
Trading Advisor with such reasonable prior notice of such liquidation as is
practicable under the circumstances and will endeavor to provide at least one
Business Days’ prior notice.  The Trading Fund and the Sponsor hereby
acknowledge that any such liquidation of positions in the circumstances
contemplated in this Section 11 may reduce the value of such positions relative
to the amount that may have been realized if the same had remained subject to
the normal course of application of the Program, and that the Trading Advisor
shall have no liability for any such reduction in value if such liquidation is
made in a manner consistent with the standard set forth in Section 2(a).
 
12.   Other Accounts of the Trading Advisor; Exclusivity.
 
(a)   The Trading Advisor shall be free to manage and trade accounts for other
investors (including other public and private commodity pools) during the term
of this Agreement and to use the same or other information and trading approach
utilized in the performance of services for the Trading Fund for such other
accounts so long as the Trading Advisor’s ability to carry out its obligations
and duties to the Trading Fund pursuant to this Agreement is not materially
impaired thereby.  In addition, the Trading Advisor Parties also will be
permitted to trade in Futures Interests using the Program or otherwise for their
own accounts, so long as the Trading Advisor’s ability to carry out its
obligations and duties to the Trading Fund pursuant to this Agreement is not
materially impaired thereby.  Neither the Trading Advisor nor the Trading
Advisor Parties shall be liable to account to the Sponsor or the Trading Fund
for any profit, commission or remuneration made or received from or by reason of
such transactions or any connected transactions and the Trading Advisor’s fees
shall not, unless otherwise provided, be abated thereby.
 
(b)   The Trading Fund and the Sponsor each agree that the Trading Advisor may
(but only in accordance with the rules set out in the Financial Services
Authority (“FSA”) Handbooks (the “FSA Rules”)) combine orders for the Trading
Fund with the Trading Advisor’s own orders or orders of any Trading Advisor
Party, or with the orders of any other client of the Trading Advisor and that
such combination of orders may, on some occasions, produce a more favorable
price and, on others, a less favorable price than that which the Trading Fund
would have obtained had the Trading Fund’s order been executed separately.
 
(c)   The Trading Advisor agrees, in its management of accounts other than the
account of the Trading Fund, that it will not knowingly or deliberately favor on
an overall basis any other account managed or controlled by it or any of the
Trading Advisor Parties (in whole or in part) over the Trading Fund.  The
preceding sentence shall not be interpreted to preclude (i) the Trading Advisor
from charging another client fees which differ from the fees to be paid to it
hereunder or otherwise establishing business terms for an account that are
different than (and superior to) the business terms of the Trading Fund or the
Series; (ii) the use of a different trading approach for another account,
including a trading approach that is more profitable and/or less volatile than
the Program; or (iii) an adjustment by the Trading Advisor in the implementation
of the Program which is undertaken by the Trading Advisor in good faith in order
to accommodate additional accounts.  The Trading Advisor, upon reasonable
request and receipt of adequate assurances of confidentiality, shall provide the
Sponsor with an explanation of the differences, if any, in performance between
the Trading Fund and any other similar account traded pursuant to the Program
for which the Trading Advisor acts as a commodity trading advisor (in whole or
in part).
 
 
 
 
-11-

--------------------------------------------------------------------------------


 
 
(d)   Upon the reasonable request of, and upon reasonable notice of not less
than three Business Days from, the Sponsor, the Trading Advisor shall permit the
Sponsor to review at the Trading Advisor’s offices during normal business hours
such trading records as it reasonably may request for the purpose of confirming
that the Trading Fund has been treated equitably on an overall basis with
respect to advice rendered during the term of this Agreement by the Trading
Advisor in relation to other accounts managed by the Trading Advisor pursuant to
the Program (for the avoidance of doubt, the parties acknowledge that the
Sponsor may inspect, subject to such restrictions as the Trading Advisor may
reasonably deem necessary or advisable so as to preserve the confidentiality of
proprietary information and the identity of its clients:  (i) such trading
records of the accounts managed by the Trading Advisor pursuant to the Program
and (ii) certain performance information of other accounts traded pursuant to
the Program, during normal business hours as the Sponsor reasonably may request;
in each case provided, however, that the Trading Advisor shall not be required
by the foregoing to reveal any information the disclosure of which would cause
the Trading Advisor to breach any other contractual confidentiality obligations
to which the Trading Advisor is subject).  The Trading Advisor may, in its
discretion, withhold from any such report or inspection the identity of the
client for whom any such account is maintained, and in any event the Sponsor
shall keep confidential all such information obtained by it from the Trading
Advisor.
 
13.   Speculative Position Limits.
 
If, at any time during the term of this Agreement, it appears to the Trading
Advisor that it may be required to aggregate the Trading Fund’s positions with
the positions of any other accounts the Trading Advisor or any other Trading
Advisor Party owns or controls for purposes of applying the speculative position
limits of the CFTC, any exchange, self-regulatory body or governmental
authority, the Trading Advisor will notify the Sponsor as promptly as reasonably
practicable under the circumstances if the Trading Fund’s positions under the
Trading Advisor’s management are included in an aggregate amount which equals or
exceeds the applicable speculative limit.  The Trading Advisor agrees that, if
its trading recommendations pursuant to the Program are altered because of the
potential application of speculative position limits, the Trading Advisor will
modify its trading instructions to the Trading Fund and its other accounts in a
good faith effort to achieve an equitable treatment of all accounts (for the
avoidance of doubt, the Trading Advisor will liquidate Futures Interest
positions and/or limit the taking of new positions in all accounts it manages,
including the Trading Fund, as nearly as possible in proportion to the assets
available for trading of the respective accounts to the extent necessary to
comply with applicable speculative position limits).  The Trading Advisor
presently believes that the Program can be implemented for the benefit of the
Trading Fund notwithstanding the possibility that, from time to time,
speculative position limits may become applicable.
 
14.   Redemptions, Exchanges, Distributions, Subscriptions.
 
The Sponsor will use its reasonable efforts to give the Trading Advisor at least
three Business Days’ prior written notice of any proposed redemptions, exchanges
or distributions as well as of any pending subscriptions.
 
15.   The Trading Advisor’s Representations and Warranties.
 
The Trading Advisor represents and warrants to the Sponsor and the Trading Fund
that:
 
(a)   All references to the Trading Advisor, its principals and the Program in
the Memorandum are complete and accurate in all material respects as of the date
of such Memorandum and the Memorandum does not contain any untrue statement of a
material fact regarding the Trading Advisor, its principals or the Program or
omit to state a material fact regarding the Trading Advisor, its
 
 
 
-12-

--------------------------------------------------------------------------------


 
principals or the Program which is necessary to make the statements therein not
misleading.
 
(b)   The information with respect to the Trading Advisor set forth in the
actual performance tables in the Memorandum complies in all material respects
with the CFTC rules.  The Disclosure Document complies in all material respects
with the applicable regulations promulgated under the CEA by the CFTC and the
NFA Rules.
 
(c)   The Trading Advisor is duly registered under the CEA as a commodity
trading advisor, is a member of the NFA in such capacity, is in compliance with
such other registration and licensing requirements as shall be necessary to
enable it to perform its obligations hereunder and agrees to maintain and renew
such registrations and licenses during the term of this Agreement.
 
(d)   The Trading Advisor has complied, and will continue to comply, in all
material respects with all laws, statutes, rules, regulations and orders having
application to its business, properties and assets, the violation of which might
reasonably be expected, in the Trading Advisor’s best knowledge and belief, to
materially and adversely affect its ability to comply with and perform its
obligations under this Agreement.  As of the date hereof, there are no
threatened, pending or completed actions, arbitrations, claims, demands,
disputes, lawsuits or other proceedings, notices of investigation or
investigations pending or, to the best knowledge and belief of the Trading
Advisor, threatened against any Trading Advisor Party regarding noncompliance
with any applicable laws, statutes, rules, regulations or orders, or at law or
in equity, or before or by any court, any foreign, federal, state, municipal or
other governmental department, commission, board, bureau, agency or
instrumentality, or any governmental, regulatory or self-regulatory agency,
organization, exchange or other body, in each case in which an adverse decision
might reasonably be expected, in the Trading Advisor’s best knowledge and
belief, to materially and adversely affect its ability to comply with or perform
its obligations under this Agreement or result in a material adverse change in
the condition, financial or otherwise, business or prospects of the Trading
Advisor.
 
(e)   The Trading Advisor is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its formation and has full power
and authority to enter into this Agreement and to provide the services required
of it hereunder.  The Trading Advisor is qualified to conduct business and is in
good standing in every jurisdiction in which the nature or conduct of its
business requires such qualification and the failure to qualify might reasonably
be expected to have a materially adverse effect on its ability to comply with or
perform its obligations under this Agreement (it being understood that any
decision as to the jurisdiction or jurisdictions in which the Trading Advisor
shall conduct its business is within the sole discretion of the Trading
Advisor).
 
(f)   The execution and delivery of this Agreement and the incurrence and
performance of the obligations contemplated in this Agreement by the Trading
Advisor will not conflict with, violate, breach or constitute a default under
any term or provision of its certificate of incorporation, by-laws or other
charter or governing documents, or any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which the Trading Advisor is a
party, or by which it is bound, or to which any of the property or assets of the
Trading Advisor is subject, or any laws, statutes, rules, regulations, orders or
other legal requirement applicable to the Trading Advisor or to the property or
assets of the Trading Advisor of any court or any regulatory authority having
jurisdiction over the Trading Advisor.
 
(g)   This Agreement has been duly and validly authorized, executed and
delivered by the Trading Advisor and is a valid and binding agreement of the
Trading Advisor enforceable in accordance with its terms.
 
 
 
 
-13-

--------------------------------------------------------------------------------


 
 
(h)   At any time during the term of this Agreement that a disclosure document
relating to any Equity Interests is required to be delivered in connection with
the offer and sale thereof, the Trading Advisor agrees upon the request of the
Sponsor to provide the Sponsor with such information as shall be necessary so
that, as to the Trading Advisor Parties, such disclosure document is complete
and accurate in all material respects.
 
(i)   The Trading Advisor is not bankrupt or insolvent.
 
(j)   The Trading Advisor will use its reasonable best efforts to implement a
fair and consistent allocation policy which seeks to ensure that all clients are
treated equitably and positions allocated as nearly as possible in proportion to
the assets available for trading of the accounts managed or controlled by it.
 
All representations, warranties and covenants contained in this Agreement shall
be continuing during the term of this Agreement and shall survive the
termination of this Agreement with respect to any matter arising while this
Agreement was in effect.  The Trading Advisor hereby agrees that as of the date
of this Agreement it is, and during its term shall be, in compliance with its
representations, warranties and covenants herein contained.  In addition, if at
any time any event occurs which would make such representations, warranties or
covenants not true, the Trading Advisor will promptly notify the other parties
of such facts in the manner provided below.  All representations, warranties and
covenants herein contained shall inure to the benefit of the party to whom it is
addressed and its respective heirs, executors, administrators, legal
representatives, successors and permitted assigns.
 
16.   The Sponsor’s Representations and Warranties.
 
The Sponsor represents and warrants to the Trading Advisor for itself and the
Trading Fund, Aspect Series and Aspect CS Series that:
 
(a)   The Memorandum and marketing materials relating to the Equity Interests as
supplemented and amended from time to time are complete and accurate in all
material respects and do not contain any untrue statement of a material fact or
omit to state a material fact which is necessary to make the statements therein
not misleading, except that the foregoing representation does not apply to any
statement or omission concerning any Trading Advisor Party in the Memorandum,
made in reliance upon, and in conformity with, information furnished to the
Sponsor by or on behalf of any Trading Advisor Party expressly for use in the
Memorandum.
 
(b)   The Sponsor is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Delaware and has
full power and authority to perform its obligations under this Agreement.  The
Sponsor will be qualified to conduct business and will be in good standing in
every jurisdiction in which the nature or conduct of its business requires such
qualification and the failure to qualify might reasonably be expected to have a
materially adverse effect on its ability to comply with or perform its
obligations under this Agreement (it being understood that any decision as to
the jurisdiction or jurisdictions in which the Sponsor shall conduct its
business is within the sole discretion of the Sponsor).
 
(c)   The Sponsor, Trading Fund, Aspect Series and Aspect CS Series have the
capacity and authority to enter into this Agreement.
 
(d)   This Agreement has been duly and validly authorized, executed and
delivered on behalf of the Sponsor, Trading Fund, Aspect Series and Aspect CS
Series and is a valid and binding agreement
 
 
 
-14-

--------------------------------------------------------------------------------


 
 of the Sponsor, Trading Fund, Aspect Series and Aspect CS Series enforceable in
accordance with its terms.
 
(e)   The execution and delivery of this Agreement and the incurrence and
performance of the obligations contemplated in this Agreement by the Sponsor,
Trading Fund, Aspect Series and Aspect CS Series, respectively, will not
conflict with, violate, breach or constitute a default under any term or
provision of the certificates of incorporation, by-laws or other charter or
governing documents of the Sponsor, Trading Fund, Aspect Series or Aspect CS
Series, or any indenture, mortgage, deed of trust, loan agreement or other
agreement or instrument to which the Sponsor, Trading Fund, Aspect Series or
Aspect CS Series is a party, or by which either the Sponsor, Trading Fund,
Aspect Series or Aspect CS Series is bound, or to which any of the property or
assets of the Sponsor, Trading Fund, Aspect Series or Aspect CS Series, as the
case may be, is subject, or any law, statute, rule, regulation, order or other
legal requirement applicable to the Sponsor, Trading Fund, Aspect Series or
Aspect CS Series or to the property or assets of the Sponsor, Trading Fund,
Aspect Series or Aspect CS Series of any court or any regulatory authority
having jurisdiction over the Sponsor, Trading Fund, Aspect Series or Aspect CS
Series.
 
(f)   The Sponsor is registered as a commodity pool operator and is a member of
the NFA, and it will maintain and renew such registration and membership during
the term of this Agreement.
 
(g)   The Trading Fund is a company organized and validly existing under the
laws of the Cayman Islands and has full power and authority to enter into this
Agreement and to perform its obligations under this Agreement.  The Aspect
Series and the Aspect CS Series are validly existing series of AlphaMetrix
Managed Futures LLC and AlphaMetrix Managed Futures II LLC, respectively, each
of which, is a limited liability company organized and validly existing under
the laws of the State of Delaware, respectively, and the Aspect Series and the
Aspect CS Series each has full power and authority to enter into this Agreement
and to perform its obligations under this Agreement  The Trading Fund, Aspect
Series and Aspect CS Series will be qualified to conduct business and will be in
good standing in every jurisdiction in which the nature or conduct of their
business requires such qualification and the failure to qualify might reasonably
be expected to have a materially adverse effect on their ability to comply with
or perform their obligations under this Agreement (it being understood that any
decision as to the jurisdiction or jurisdictions in which the Trading Fund,
Aspect Series or Aspect CS Series shall conduct its business is within the sole
discretion of the Trading Fund, Aspect Series or Aspect CS Series,
respectively).
 
(h)   The Sponsor, Trading Fund, Aspect Series and Aspect CS Series have each
complied, and will continue to comply in all material respects with all laws,
statutes, rules, regulations and orders having application to its business,
properties and assets, the violation of which might reasonably be expected, in
the Sponsor’s or the Trading Fund’s, Aspect Series’ or Aspect CS Series’ best
knowledge and belief, to materially and adversely affect its ability to comply
with and perform its obligations under this Agreement and in connection with the
offering of any Equity Interests.  As of the date hereof, there are no
threatened, pending or completed actions, arbitrations, claims, demands,
disputes, lawsuits or other proceedings, notices of investigation or
investigations pending or, to the best knowledge and belief of the Sponsor,
Trading Fund, Aspect Series or Aspect CS Series threatened against the Sponsor,
Trading Fund, Aspect Series or Aspect CS Series, as the case may be, regarding
noncompliance with any applicable laws, statutes, rules, regulations or orders,
or at law or in equity, or before or by any court, any foreign, federal, state,
municipal or other governmental department, commission, board, bureau, agency or
instrumentality, or any governmental, regulatory or self-regulatory agency,
organization, exchange or other body, in which an adverse decision might
reasonably be expected, in the Sponsor’s or the Trading Fund’s, Aspect Series’
or Aspect CS Series’ best knowledge and belief, to materially and adversely
affect its ability to comply with or perform its obligations under this
Agreement or result in a material adverse
 
 
 
-15-

--------------------------------------------------------------------------------


 
change in the condition, financial or otherwise, business or prospects of the
Sponsor, Trading Fund, Aspect Series or Aspect CS Series.
 
(i)   None of the Sponsor, the Trading Fund, the Aspect Series or the Aspect CS
Series is bankrupt or insolvent.
 
(j)   Each of the Sponsor, Trading Fund, Aspect Series and Aspect CS Series have
read and understood the Disclosure Document (including the Risk Disclosure
Statement contained therein) and they are aware of the risks inherent in the
Program (including, without limitation, the risks inherent in trading in the
Futures Interests envisaged by the Program).
 
(k)   The Trading Fund shall be exclusively owned by the Aspect Series, the
Aspect CS Series and (directly or indirectly) the AlphaMosaic Platform.  As of
August 31, 2009, the Intermediate Fund was dissolved and no longer invests in
the Trading Fund.  Additional entities may invest in the Trading Fund with the
prior written consent of the Trading Advisor.
 
(l)   Subject to the other provisions contained herein, the Sponsor shall
provide the Trading Advisor with advance written notice of at least one week
regarding any structural changes to the Trading Fund, the Aspect Series or the
Aspect CS Series.  The parties agree that any such restructuring shall not have
any adverse affect on the Trading Advisor or its ability to provide investment
management services to the Trading Fund.
 
(m)   The Trading Fund is not a “benefit plan investor” (as defined below) and
the Trading Fund and Sponsor agree to notify the Trading Advisor immediately if
the Trading Fund becomes a benefit plan investor.  As used herein, “benefit plan
investor” means (a) any “employee benefit plan” as defined in, and subject to
the fiduciary responsibility provisions of, the U.S. Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), (b) any “plan” as defined in and
subject to Section 4975 of the U.S. Internal Revenue Code of 1986, as amended
(the “Code”), and (c) any entity deemed for any purpose of ERISA or Section 4975
of the Code to hold "plan assets" of any such employee benefit plan or plan due
to investments made in such entity by already described benefit plan investors
(as determined under Section 3(42) of ERISA).
 
(n)   The Trading Fund is a “qualified eligible person” as that term is defined
in CFTC Regulation 4.7.
 
All representations, warranties and covenants contained in this Agreement shall
be continuing during the term of this Agreement and shall survive the
termination of this Agreement with respect to any matter arising while this
Agreement was in effect.  The Sponsor, Trading Fund, Aspect Series and Aspect CS
Series hereby each agree that as of the date of this Agreement each of them is,
and during its term shall be, in compliance with its respective representations,
warranties and covenants herein contained.  In addition, if at any time any
event occurs which would make such representations, warranties or covenants not
true, the Sponsor, Trading Fund, Aspect Series and Aspect CS Series will each
promptly notify the other parties of such facts in the manner provided
below.  All representations, warranties and covenants herein contained shall
inure to the benefit of the party to whom it is addressed and its respective
heirs, executors, administrators, legal representatives, successors and
permitted assigns.
 
17.   Assignment.
 
This Agreement may not be assigned by any of the parties hereto without the
express prior written consent of the other parties hereto.  Notwithstanding the
above, the Sponsor and the Trading Advisor may assign its respective interest in
this Agreement (a) to an affiliate of the Sponsor or the
 
 
 
-16-

--------------------------------------------------------------------------------


 
Trading Advisor, as the case may be, upon notice only (which need not be prior
notice) to the other parties hereto, or (b) in connection with the sale or
transfer of all or a material portion of the Sponsor’s or the Trading Advisor’s
respective equity or assets.
 
18.   Successors.
 
This Agreement shall be binding upon and inure to the benefit of the parties
hereto and the successors and permitted assigns of each of them, and no other
person (except as otherwise provided herein) shall have any right or obligation
under this Agreement.  The terms “successors” and “assigns” shall not include
any Members.
 
19.   Amendment or Modification or Waiver; Amendment and Restatement.
 
This Agreement may not be amended or modified, nor may any of its provisions be
waived, except upon the prior written consent of the parties hereto.  This
Agreement amends and restates the Original Agreement in its entirety and
supersedes that certain letter agreement between the Sponsor and the Trading
Advisor dated December 1, 2008.
 
20.   Notices.
 
Except as otherwise provided herein, all notices required to be delivered under
this Agreement shall be effective only if in writing and shall be deemed given
by the party required to provide notice when received by the party to whom
notice is required to be given and shall be delivered personally or by
registered mail, postage prepaid, return receipt requested, or by facsimile or
email, as follows (or to such other address as the party entitled to notice
shall hereafter designate by written notice to the other parties):
 
If to the Sponsor:
 
ALPHAMETRIX, LLC
181 West Madison
Suite 3825
Chicago, Illinois  60602
Attn:  Legal Department
Facsimile:  312.267.8484
Email: ltamburini@alphametrix.com

If to the Trading Fund:
 
ALPHAMETRIX ASPECT FUND – MT001
c/o AlphaMetrix, LLC
181 West Madison
Suite 3825
Chicago, Illinois  60602
Attn:  Legal Department
Facsimile:  312.267.8484
Email: ltamburini@alphametrix.com

If to the Aspect Series:
 
ALPHAMETRIX MANAGED FUTURES LLC (ASPECT SERIES)
c/o AlphaMetrix, LLC
181 West Madison
Suite 3825
Chicago, Illinois  60602
Attn:  Legal Department
Facsimile:  312.267.8484
Email: ltamburini@alphametrix.com
If to the Aspect CS Series:

ALPHAMETRIX MANAGED FUTURES II LLC (ASPECT CS SERIES)
c/o AlphaMetrix, LLC
181 West Madison
Suite 3825
Chicago, Illinois  60602
Attn:  Legal Department
Facsimile:  312.267.8484
Email: ltamburini @alphametrix.com


 
 
 
 
-17-

--------------------------------------------------------------------------------



 
If to the Trading Advisor:

ASPECT CAPITAL LIMITED
Nations House
103 Wigmore Street
London, W1U 1QS
England
Attn:  Legal Department
Facsimile:  +44 (20) 7170-9680
Email: legal@aspectcapital.com
 



21.   Governing Law.
 
Each party agrees that this Agreement shall be governed by and construed in
accordance with the laws of the State of New York without regard to conflict of
laws principles, and all parties consent to the exclusive jurisdiction of the
federal or state courts located in Chicago, Illinois, U.S.A.
 
22.   Survival.
 
All representations, warranties and covenants in this Agreement, or contained in
certificates required to be delivered hereunder shall survive the termination of
this Agreement, with respect to any matter arising while this Agreement was in
effect.  Furthermore, all representations, warranties and covenants hereunder
shall inure to the benefit of each of the parties to this Agreement and their
respective successors and permitted assigns.
 
23.   Disclosure Document Modifications.
 
The Trading Advisor shall promptly furnish the Sponsor with a copy of all
modifications to the Disclosure Document when available for distribution.  Upon
receipt of any modified Disclosure Document by the Sponsor, the Sponsor will
provide the Trading Advisor with an acknowledgement of receipt thereof.
 
24.   Promotional Literature.
 
(a)   Each party agrees that prior to using any promotional literature
(including but not limited to pitchbooks, summary sheets or databases) in which
reference to the other parties hereto is made, they shall: (i) furnish a copy of
such information to each of the other parties for their consideration and
approval prior to the use of such information; (ii) provide such other parties
with a reasonable period within which to review and approve such promotional
literature, such approval not to be unreasonably withheld or delayed; and (iii)
will not make use of any promotional literature containing references to such
other parties to which such other parties object, except as otherwise required
by law or regulation.
 
(b)           The parties hereby agree that the Trading Advisor shall not be
responsible for compliance with applicable law for marketing pages relating to
the Aspect Series, the Aspect CS Series or the Platforms; provided however that
the Trading Advisor shall be responsible for compliance with applicable law with
respect to the accuracy of performance and other information with respect to the
Trading Advisor and its trading strategy provided to the Sponsor by the Trading
Advisor in writing for inclusion in such marketing pages.
 
 
 
-18-

--------------------------------------------------------------------------------


 
 
25.   No Waiver.
 
No failure or delay on the part of any party hereto in exercising any right,
power or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power or remedy preclude any other
or further exercise thereof or the exercise of any other right, power or
remedy.  Any waiver granted hereunder must be in writing and shall be valid only
in the specific instance in which given.
 
26.   No Liability of Members.
 
This Agreement has been made and executed by and on behalf of the Trading Fund,
the Aspect Series and the Aspect CS Series and the obligations of the Trading
Fund, the Aspect Series, the Aspect CS Series and/or the Sponsor set forth
herein are not binding upon any of the Members individually, but rather, are
binding only upon the assets and property of the Trading Fund, the Aspect
Series, the Aspect CS Series and, to the extent provided herein, upon the assets
and property of the Sponsor.
 
27.   Third-Party Beneficiaries.
 
The Trading Advisor Parties and the Sponsor Parties shall be third-party
beneficiaries of the applicable provisions of this Agreement.
 
28.   Headings.
 
Headings to Sections herein are for the convenience of the parties only, and are
not intended to be or to affect the meaning or interpretation of this Agreement.
 
29.   Complete Agreement.
 
This Agreement and the representation letter dated as of November 1, 2008
together constitute the entire agreement between the parties with respect to the
matters referred to herein, and no other agreement, verbal or otherwise, shall
be binding upon the parties hereto.
 
30.   Counterparts.
 
This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument.  Signatures on this Agreement may be communicated by facsimile
or electronic mail transmission and shall be binding upon the parties so
transmitting their signatures.  Counterparts with original signatures shall be
provided to the other parties following the applicable facsimile or electronic
mail transmission; provided that, the failure to provide the original
counterpart shall have no effect on the validity or the binding nature of this
Agreement.
 
31.   Miscellaneous.
 
(a)   The Trading Advisor is authorized and regulated by the FSA.
 
(b)   The Sponsor and the Trading Fund each acknowledge and agree that:
 
(1)   no assurance, representation, warranty or guarantee has been given to the
Sponsor or the Trading Fund by the Trading Advisor or any other person that the
provision of
 
 
 
-19-

--------------------------------------------------------------------------------


 
  services by the Trading Advisor hereunder or the Program will generate profits
(or not generate losses) or that past results are indicative of future
performance; and
 
(2)   the Trading Advisor has classified the Trading Fund as an “Intermediate
Customer” as that term is defined in the FSA Rules.
 
(c)   If any provision hereof is, or at any time becomes, illegal, invalid or
unenforceable in any respect under any applicable law, such provision shall be
deemed rescinded or modified to conform with such applicable law and neither the
legality, validity or enforceability of the remaining provisions hereof nor the
legality, validity or enforceability of such provision be affected or impaired
thereby.
 
(d)   Neither the Trading Fund nor the Sponsor will be an eligible claimant
under the Financial Services Compensation Scheme (as defined in the FSA Rules)
in the event of default by the Trading Advisor.
 
(e)   Termination of this Agreement shall be without prejudice to the completion
of transactions already initiated and shall not affect the rights and
obligations of the parties hereto which came into existence prior to the
termination.  Such transactions shall be completed by the Trading Advisor as
soon as practicable.
 
(f)   Save as contemplated in this Agreement, unless otherwise agreed by the
parties, the Trading Advisor will not borrow on behalf of the Trading Fund or
bring about transactions for the Trading Fund, such that the Trading Fund (or
the Sponsor) incurs obligations as an underwriter or sub-underwriter.
 
(g)   The Trading Advisor shall not enter into soft commission agreements.
 
(h)   The Trading Advisor shall endeavor to enter into transactions on behalf of
the Trading Fund at a price and in circumstances that it considers to be the
best it can reasonably obtain in the circumstances.  However, the Trading
Advisor shall not owe the Trading Fund a duty of best execution under the FSA
Rules.
 
(i)   Regulation 4.7(c) Legend.
 
PURSUANT TO AN EXEMPTION FROM THE U.S. COMMODITY FUTURES TRADING COMMISSION IN
CONNECTION WITH ACCOUNTS OF QUALIFIED ELIGIBLE PERSONS, THIS BROCHURE OR ACCOUNT
DOCUMENT IS NOT REQUIRED TO BE, AND HAS NOT BEEN, FILED WITH THE
COMMISSION.  THE COMMODITY FUTURES TRADING COMMISSION DOES NOT PASS UPON THE
MERITS OF PARTICIPATING IN A TRADING PROGRAM OR UPON THE ADEQUACY OR ACCURACY OF
COMMODITY TRADING ADVISOR DISCLOSURE.  CONSEQUENTLY, THE COMMODITY FUTURES
TRADING COMMISSION HAS NOT REVIEWED OR APPROVED THIS TRADING PROGRAM OR THIS
BROCHURE OR ACCOUNT DOCUMENT.


 
[Remainder of page intentionally left blank]


 

 
-20- 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been executed for and on behalf of the
undersigned as of the day and year first above written.
 
ALPHAMETRIX ASPECT FUND – MT0001
 
By:           ALPHAMETRIX, LLC
Its:           Sponsor
 
 
By:          ___________________
Name:
Title:
Date: October __, 2009
 
ALPHAMETRIX MANAGED FUTURES LLC (ASPECT SERIES)
A series of ALPHAMETRIX MANAGED FUTURES LLC
 
     By:           ALPHAMETRIX, LLC
Its:    Sponsor
 
 
By:   ___________________
         Name:
         Title:
Date: October __, 2009

ALPHAMETRIX MANAGED FUTURES II LLC (ASPECT CS SERIES), a series of ALPHAMETRIX
MANAGED FUTURES II LLC
 
     By:           ALPHAMETRIX, LLC
Its:            Sponsor
 
 
By:           ___________________
         Name:
         Title:
Date: October __, 2009

ALPHAMETRIX, LLC


By:           ___________________
Name:
Title:
Date: October __, 2009
 
ASPECT CAPITAL LIMITED
 
 
By:           ___________________
Name:
Title:
Date: October __, 2009

 



 


 
 
 
-21- 

--------------------------------------------------------------------------------

 

APPENDIX A
 
FEE SCHEDULE
 
This Appendix A shall be effective for each Series that invests in the Trading
Fund.  The parties shall agree on Management and Performance Fees, and
appropriate revisions to this Appendix A, in the event of investments in the
Trading Fund by the AlphaMosaic Platform (directly or indirectly) or such other
entities as may invest in accordance with Section 16(k) of the Agreement.  All
capitalized terms not otherwise defined herein shall have the meanings given
them in the Memorandum as of the date hereof.


(a)           The Trading Fund shall pay brokerage commissions and related
expenses at the rates described in the Memorandum as of the date hereof, to
which the Trading Advisor consents.
 
(b)           (1)           The Trading Fund shall pay to the Trading Advisor a
monthly Management Fee equal to the aggregate of 1/12th of 2% percent of the Net
Asset Value (as hereinafter defined) of each Series that invests in the Trading
Fund (approximately 2% annually), as accrued and calculated separately for each
Series.  Each Series shall be jointly and severally liable together with the
Trading Fund with respect to that portion of the Trading Fund’s assets
attributable to such Series for such Series’ pro rata portion of the Management
Fee, but no Series shall be liable for the Management Fee of any other
Series.  For purposes of calculating the Management Fee payable to the Trading
Advisor, the Net Asset Value (as hereinafter defined) of each Series shall be
determined before reduction for any Management Fees, Performance Fees, Sponsor’s
Fees, ongoing Sales Commissions or extraordinary fees accrued by such Series as
of such month-end and before giving effect to any capital contributions made as
of the beginning of the month immediately following such month-end and before
any distributions or redemptions accrued during or as of such month-end, but
after all other expenses as of such month-end.  In the event that a Member
redeems some or all of its Equity Interests or exchanges some or all of its
Equity Interests for Equity Interests in another Series, the Trading Fund is
dissolved or terminated or this Agreement is terminated as of any date other
than the last day of a calendar month, the Management Fee for such month shall
be paid on a pro-rated basis based on the ratio that the number of days in the
calendar month through the date of such event bears to the total number of days
in the calendar month.
 
(2)           “Net Asset Value” of the Trading Fund and each Series shall mean
its net asset value calculated pursuant to the method outlined in Appendix D,
attached hereto.
 
(c)           (1)           The Trading Fund shall pay to the Trading Advisor a
Performance Fee, which shall be accrued and calculated separately for each
Series, of 20% of the aggregate “New Net Trading Profits” (as hereinafter
defined) for each Series generated by the Trading Advisor, as including realized
and unrealized gains and losses thereon, as of the close of business on the last
day of each calendar quarter, which for the avoidance of doubt shall be each of
March 31, June 30, September 30 and December 31 in every calendar year (the
“Performance Fee Measurement Date”).  Each Series shall be jointly and severally
liable together with the Trading Fund with respect to that portion of the
Trading Fund’s assets attributable to such Series for such Series’ pro rata
portion of the Performance Fee, but no Series shall be liable for the
Performance Fee of any other Series.
 
(2)           “New Net Trading Profits” for a Series during each quarter shall
mean the excess, if any, of the cumulative level of Net Trading Profits (as
hereinafter defined) attributable to such Series as of the Performance Fee
Measurement Date over the highest level of such Series’ cumulative Net Trading
Profit as of the end of any preceding Performance Fee Measurement Date, subject
to (c)(4) below, or $0, in the case of the first Performance Fee Measurement
Date resulting in a positive New Net
 
 
 
A-1

--------------------------------------------------------------------------------


 
Trading Profits (for each Series, the “High Water Mark”), provided that for
purposes of this Appendix A, the first Performance Fee Measurement Date
resulting in a positive New Net Trading Profits shall be determined from the
date the Trading Advisor began trading for the Series, i.e., the High-Water Mark
shall not be reset in connection with the execution of the Agreement of which
this Appendix A forms a part.
 
(3)           (a)           “Net Trading Profits” shall be computed as of each
Performance Fee Measurement Date and shall include such profits attributable to
each Series (as outlined below) since the Trading Advisor began trading for such
Series (the “Performance Fee Measurement Period”).  Net Trading Profits for any
Performance Fee Measurement Period shall be the net profits attributable to each
Series, if any, from the Trading Advisor’s trading (including (i) cumulative
gross realized trading profit (or loss) plus or minus (ii) the change in
unrealized trading profit (or loss) on open positions, minus such Series’ pro
rata portion of (iii) transaction-related fees and expenses including brokerage
commission, exchange fees, NFA fees and give-up fees, minus (iv) such Series’
share of the Management Fee.  Performance Fees do not reduce cumulative Net
Trading Profits.  In addition, with respect to the Aspect CS Series,
organizational and initial offering costs, Placement Fees, ongoing Sales
Commissions, Service Provider Fees , operating expenses of the Aspect CS Series
not covered by the Service Provider Fees and Sponsor’s Fees do not reduce
cumulative Net Trading Profits.  With respect to the Aspect Series,
organizational and initial offering costs, Placement Fees, Administration Fees,
ongoing Sales Commissions and operating expenses of the Aspect Series do not
reduce cumulative Net Trading Profits.  Interest income or expense is not taken
into account in calculating Net Trading Profits for the Aspect Series.
 
(b)           For the avoidance of doubt, Net Trading Profits shall exclude
capital contributions to the Series, distributions or redemptions.
 
(4)           The High Water Mark for each Series shall be proportionately
reduced to reflect redemptions from such Series by being multiplied by the
fraction, the numerator of which is such Series’ assets immediately after such
reduction and the denominator of which is such Series’ assets immediately prior
to such reduction.
 
(5)           If a withdrawal or distribution occurs at any date that is not a
Performance Fee Measurement Date, the date of the withdrawal or distribution
shall be treated as if it were a Performance Fee Measurement Date for purposes
of calculating the Performance Fee, if any, due with respect to the withdrawal
or distribution.  The High Water Mark shall be reduced as provided in (4), but
no new High Water Mark shall be set except as of a Performance Fee Measurement
Date.  The amount of the Performance Fee due shall be equal to the Performance
Fee that would have been due had the date of the withdrawal or distribution been
a Performance Fee Measurement Date multiplied by the fraction the numerator of
which is the amount withdrawn or distributed, and the denominator of which is
the Net Asset Value of such Series immediately before such withdrawal or
distribution (in each case prior to reduction of the accrued Performance
Fee).  The amount of the Performance Fee shall be added to the amount of the
withdrawal or distribution (and included as part thereof) for purposes of the
foregoing calculations, and the fraction calculated prior to reduction for any
accrued Performance Fee.
 
(6)           For the avoidance of doubt, if the Sponsor determines to waive or
reduce the Management Fee or Performance Fee with respect to any investor in a
Series or the AlphaMosaic Platform, then the Trading Advisor shall still be paid
the full amounts described herein and the Sponsor shall reimburse the Trading
Fund for any such waivers or reductions.
 


 

 
 
  A-2

--------------------------------------------------------------------------------

 

APPENDIX B
 
TRADING POLICIES
 
(a)   The Trading Advisor shall provide the Sponsor as of the date of this
Agreement with a list set forth under “Appendix C — List of Futures Interests,”
as may be changed or updated from time to time by agreement of the Sponsor and
the Trading Advisor (the “List”) of all types of Futures Interests traded by the
Trading Advisor on behalf of the Trading Fund (“Products”) and the exchanges on
which such Futures Interests are traded (“Exchanges”).  The Trading Advisor
shall provide the Sponsor with prior written notice of any Product or Exchange
to be included on the List and following such notification and the Sponsor’s
approval (which shall not be unreasonably withheld), such Product or Exchange
shall be added to the List.
 
(b)   If as of any month-end while this Agreement is in effect, the Trading Fund
has experienced a peak-to-valley drawdown of 35% of the Net Asset Value of the
Trading Fund as of a prior month-end, the Trading Advisor shall give written
notice to the Sponsor within two Business Days after such peak-to-valley
drawdown.
 
(c) If at any time while this Agreement is in effect, the percentage of the
Trading Fund’s capital committed as margin (the “Margin Percentage”) is equal to
or greater than 25%, the Sponsor shall give written notice to the Trading
Advisor within two Business Days after the Margin Percentage reaches 25% and,
where appropriate, shall have the right to instruct the Trading Advisor, within
a reasonable amount of time, to decrease the Margin Percentage to such Margin
Percentage as deemed appropriate by the Sponsor in its sole discretion.  The
Trading Advisor shall comply with such instruction, and notify the Sponsor of
the Trading Advisor’s compliance, within five Business Days of receiving the
instruction, or such other longer period as may be necessary under the
prevailing circumstances.
 

 
 
B-1 

--------------------------------------------------------------------------------

 

APPENDIX C
 
LIST OF FUTURES INTERESTS
 
Regardless of the information below, the Trading Advisor shall not trade any
non-CFTC approved Futures Interests.
 
Agriculturals
Canola (ICE Canada)
Cattle Feeder (CME)
Cocoa (ICE)
Coffee 'C' (ICE)
Corn (CBT)
Cotton No. 2 (ICE)
Frozen Orange Juice (FCOJ-A) (ICE)
Lean Hogs (CME)
Live Cattle (CME)
No. 7 Cocoa (LIFFE)
Oats (CBT)
Robusta Coffee (LIFFE)
Soy Bean Oil (CBT)
Soya Beans (CBT)
Soybean Meal (CBT)
Sugar (ICE)
Wheat (CBT)
White Sugar (LIFFE)
Crude Palm Oil (BUMA)
Kansas City Wheat (KCBT)
Lumber (CME)
Milk (CME)
Milling Wheat No. 2 (ENEXTP)
Minneapolis Wheat (MGE)
Rough Rice (CBOT)
Rubber (TOCOM)
 
Bonds
Australian 10 Year Government Bond (SFE)
Australian 3 Year Government Bond (SFE)
British Long Gilt (LIFFE)
Canadian 10 Year Government Bond (Montreal Exchange)
Euro Bobl (EUREX)
Euro Bund (EUREX)
Euro Schatz (EUREX)
Japanese 10 Year Government Bond (TSE)
Japanese 10 Year Government Bond Mini (Singapore Exchange)

 
 
 
C-1

--------------------------------------------------------------------------------


 
 
US 10 Year Treasury Note (CBT)
US 2 Year Treasury Note (CBT)
US 30 Year Treasury Bond (CBT)
US 5 Year Treasury Note (CBT)
Euro 2 Year Swapnote (LIFFE)
Euro Buxl (EUREX)
Swiss Confederation Bond (EUREX)
US 10 Year Interest Swapnote (CBOT)
US 5 Year Interest Swapnote (CBOT)
 
Currencies
Australian Dollar
British Sterling
Canadian Dollar
Czech Koruna
Euro
Hungarian Forint
Japanese Yen
Mexican Peso
New Zealand Dollar
Norwegian Krone
Polish Zloty
Singapore Dollar
South African Rand
Swedish Krona
Swiss Franc
US Dollar
Australian Dollar Currency Future (CME)
Canadian Dollar Currency Future (CME)
Swiss Franc Currency Future (CME)
Euro Currency Future (CME)
British Pound Currency Future (CME)
Japanese Yen Currency Future (CME)
Mexican Peso Currency Future (CME)
 
Energies
Brent Crude Oil (ICE London)
Crude Oil (NYMEX)
Gas Oil (ICE London)
Heating Oil (NYMEX)
Natural Gas (NYMEX)
Reformulated Gasoline Blendstock for Oxygen Blending (RBOB) (NYMEX)
Goldman Sachs Commodity Index (CME)
 
Interest Rates
90 Day Sterling Libor (LIFFE)
Australian 90 Day Bank Bills (SFE)
Canadian Bankers Acceptance (Montreal Exchange)

 
 
 
C-2

--------------------------------------------------------------------------------


 
 
Euribor (LIFFE)
Eurodollar (CME)
Euroswiss (LIFFE)
Euroyen (3 Month) (Tokyo Financial Exchange)
1 Month LIBOR (CME)
30 Day Fed Funds (CBOT)
New Zealand 90 Day Bank Bills (SFE)
 
Metals
Aluminium (High Grade) (LME)
Copper (LME)
Copper (High Grade) (COMEX)
Gold (100 Oz) (COMEX)
Lead (High Grade) (LME)
Nickel (High Grade) (LME)
Platinum (NYMEX)
Silver (COMEX)
Zinc (High Grade) (LME)
Palladium (NYMEX)
Palladium (TOCOM)
Platinum (TOCOM)
Tin (LME)
 
Stock Indices
Australian SPI-200 Index (SFE)
Canadian S&P/TSE 60 Index (Montreal Exchange)
DJ Euro Stoxx 50 (EUREX)
Dow Jones Industrial Average E-Mini (CBT)
French CAC 40 Index (EURONEXT Paris)
FTSE 100 Index (LIFFE)
German DAX Index (EUREX)
Hong Kong Hang Seng Index (HKFE)
Italian MIB/S&P 40 Index (Borsa Italiana IDEM)
Japanese NIKKEI Index (Singapore Exchange)
Japanese TOPIX Index (TSE)
NASDAQ 100 E-Mini (CME)
S&P 500 E-Mini (CME)
Spanish IBEX 35 Index (MEFF)
Swedish OMX Index (Stockholm Exchange)
Taiwanese MSCI Index (Singapore Exchange)
Dutch AEX Index (ENEXTA)
German DAX Midcap Index (EUREX)
Russell 2000 E-Mini (CME)
S&P 400 Midcap E-Mini (CME)
South African FTSE/JSE Top 40 Index (SAFEX)
Chinese H-Shares Index (HKEX)
MSCI Pan-Euro Index (LIFFE)
MSCI Singapore Index (SGX)

 
 
 
C-3

--------------------------------------------------------------------------------


 
 
Japanese Nikkei 225 Index (CME)
S&P 500 Volatility Index (CBOE)
Indian S&P CNX Nifty Index (SGX)
German TECDAX Index (EUREX)
Korean Kospi 200 Index (CME)



 

 
 
C-4 

--------------------------------------------------------------------------------

 

APPENDIX D


Determination of Net Asset Value.
 
(1)   The Sponsor, or such party as may be duly appointed by the Sponsor, shall
determine the net asset value using the following principles as communicated to
the Trading Advisor.
 
(2)   For each Series, the net asset value of such Series will equal the value
of such Series’ pro rata portion of the Trading Fund’s assets under the
management of the Trading Advisor, including open positions, plus any other
assets held by the Series and such Series’ pro rata portion of any other assets
held by the Trading Fund, minus accrued brokerage commissions and fees.
 
(3)   The liquidating value of a commodity futures contract or option traded on
a U.S. commodity exchange shall be based upon the settlement price on the
commodity exchange on which the particular commodity futures contract or option
is traded; provided that, if a contract or option cannot be liquidated on the
day with respect to which net asset value is being determined, the basis for
determining the liquidating value of such contract or option shall be such value
as the Sponsor or its appointee may deem fair and reasonable.
 
    (i)    The liquidating value of a futures, forward or options contract not
traded on a U.S. exchange shall be its liquidating value, determined based upon
policies established by the Sponsor or its appointee, on a basis consistently
applied for each different variety of contract.  The net asset value of the
Series is determined in U.S. dollars, and any positions denominated in other
currencies are translated at prevailing exchange rates as determined by the
Sponsor.
 
 (ii)    No value shall be ascribed to goodwill or any other intangible asset.
 
(4)   Any other assets are valued in such manner as the Sponsor may determine to
reflect fair market value and the accrual of interest.
 
(5)   Solely for purposes of calculating the Management Fee payable to the
Trading Advisor, the Net Asset Value of each Series shall be determined before
reduction for any Management Fees, Performance Fees, Sponsor’s Fees, ongoing
Sales Commissions or extraordinary fees accrued by such Series as of such
month-end and before giving effect to any capital contributions made as of the
beginning of the month immediately following such month-end and before any
distributions or redemptions accrued during or as of such month-end, but after
all other expenses as of such month-end.
 
 
 
D-1

--------------------------------------------------------------------------------